Citation Nr: 0843910	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  07-29 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for osteomyelitis left leg/left hip.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
October 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in January 2007, a statement of the 
case was issued in August 2007, and a substantive appeal was 
received in August 2007.  The veteran testified at a Board 
hearing in September 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Pursuant to 38 U.S.C.A. § 1151, the veteran claims that his 
osteomyelitis left leg/left hip is proximately due to 
carelessness, negligence, lack of proper skill, and error in 
judgment on the part of VA in furnishing, or failing to 
furnish treatment.  Such claim is specifically related to 
care received at a local VA facility.

Initially, the Board notes that the veteran has testified 
that he initially fell and injured his left hip in July 2000 
and sought treatment at a local VA facility.  There are no 
specific VA medical records on file which reflect treatment 
subsequent to a July 2000 fall.  Review of VA treatment 
records reveal that on September 15, 2000, the veteran 
reported falling on a concrete floor that morning landing on 
his left knee and hip, then hitting his head.  He requested 
assessment for pain.  Such treatment record does not 
reference a prior July 2000 fall.  Thereafter, on October 16, 
2000, the veteran underwent an x-ray examination of the left 
femur at the Fort Myer VA Medical Center (VAMC).  Such was a 
limited examination due to the veteran's inability to assume 
proper positioning.  The proximal one-third of the femur was 
not included.  There was no fracture or any abnormality noted 
in the distal two-thirds of the femur including the knee 
joint.  The impression was no fracture or dislocation.  A 
November 15, 2000, VA medical record reflects that x-rays 
conducted on November 13, showed a collapse and erosion of 
the femoral head.  The examiner noted that subsequent to a 
July 2000 fall, he was evaluated at a local facility but 
their x-rays were sub optimal, and he was referred for 
further care, evaluation, and treatment.  Based on such 
statements, it is not clear to the Board whether the veteran 
fell in July 2000, and sought treatment prior to September 
15, 2000; or whether such references are actually pertaining 
to the September 15, 2000, fall.  To clarify any such 
discrepancy, the RO should request all clinical records from 
the Bay Pines VAMC and Fort Myer VAMC for the period July 1, 
2000, to November 13, 2000.  

Additionally, the Board has determined that the December 2006 
VA opinion is inadequate and nonresponsive.  Although the 
examiner noted review of the claims folder, the examiner 
repeatedly refers to "SMRs" which generally denotes service 
medical records.  The veteran's service medical records would 
not be relevant to the veteran's disability claim pursuant to 
38 U.S.C.A. § 1151.  Moreover, the veteran was unable to 
offer an opinion without resort to speculation.  Since such 
examination was conducted, the veteran has offered testimony 
with regard to his claim, and has submitted a September 2008 
VA medical opinion that the veteran's osteomyelitis of the 
hip was likely a result of a hip fracture.  In light of such 
additional evidence, the veteran should be afforded another 
VA examination for proper appellate review of the claim.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request the veteran's 
treatment records from the Bay Pines VAMC 
and Fort Myer VAMC for the period July 1, 
2000, thru November 13, 2000.  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims folder.

2.  The veteran should be afforded an 
examination by a VA orthopedist for the 
purpose of determining whether the 
veteran has a current disability of the 
left hip.  It is imperative that the 
claims file be made available to and 
reviewed by the examiner in connection 
with the examination.  After examination 
of the veteran and review of the claims 
file, the examiner is to express an 
opinion as to:

a) Is it at least as likely as not (a 50 
percent probability or greater) that the 
veteran incurred a left hip disability or 
suffered additional left hip disability 
as a result of treatment rendered at the 
VA in 2000?  

b)  Is it at least as likely as not (a 50 
percent probability or greater) that the 
veteran incurred a left hip disability or 
suffered additional left hip disability 
as a result of VA's failure to treat 
and/or follow-up with treatment in 2000.

c)  If additional disability did result 
from the treatment or failure to treat, 
the examiner should offer an opinion as 
to whether the proximate cause of any 
such disability or aggravation was the 
result of either (i) carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of the VA facility care or 
medical treatment or (ii) an event not 
reasonably foreseeable.  

A complete rationale for the opinions 
expressed should be provided.

3.  After completion of the above, the RO 
should review the expanded record, to 
include the September 2008 VA opinion 
associated with the claims folder, and 
determine if the benefit sought is 
warranted.  The veteran should then be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




